Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 12-13,15, 17 and 18 of U.S. Patent No.10783615. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1-7 and 9-20 are obvious in scope to the allowed claims 1-2, 5, 12-13,15, 17 and 18 of U.S. Patent No.10783615.

Appl # 17005147                                                  US10783615
1. A computer program product for detecting an object depicted in a digital image includes a computer readable storage medium having embodied therewith computer readable program instructions, wherein the computer readable program instructions are configured, upon execution thereof, to cause a computer to: detect, using a hardware processor, a plurality of identifying features of the object, wherein the plurality of identifying features are located internally with respect to the object, wherein detecting the plurality of identifying features includes: performing automatic discovery of one or more feature zones of the digital image, and wherein the automatic feature zone discovery includes, using the hardware processor: matching a plurality of pixels in the digital image to a plurality of corresponding pixels in a plurality of reference images to form a set of matching pairs, each matching pair including one pixel from the digital image and one pixel from one of the plurality of reference images; and determining a subset of the matching pairs exhibiting a frequency within the set of matching pairs that is greater than a predetermined frequency threshold; project, using the hardware processor, a location of one or more regions of interest of the object based at least in part on the plurality of identifying features, wherein each region of interest depicts content, and wherein at least some of the regions of interest comprise the one or more feature zones; build and/or select, using the hardware processor, an extraction model configured to extract some or all of the content based at least in part on: the location of the one or more regions of interest, the plurality of identifying features, or both the location of the one or more regions of interest and the plurality of identifying features; and extract, using the hardware processor, the some or all of the content from the digital image using the extraction model.  
2. The computer program product as recited in claim 1, wherein the plurality of identifying features comprise boilerplate content.  
3. The computer program product as recited in claim I, wherein at least a portion of one or more edges of the object is at least partially obscured in the digital image.  
4. The computer program product as recited in claim 1, wherein at least a portion of one or more edges of the object is missing from the digital image.  
5. The computer program product as recited in claim 1, wherein projecting the location of the one or more regions of interest of the object is based on a mapping of key points within some or all of the plurality of identifying features to key points of a reference image depicting an object belonging to a same class as the object depicted in the digital image.  
6. The computer program product as recited in claim 1, comprising: cropping the digital image based at least in part on a projected location of one or more edges of the object; and classifying the object depicted within the cropped digital image.  
7. The computer program product as recited in claim 1, wherein the content extracted from the digital image is selected based on a downstream application in which the extracted content will be utilized.  
9. A computer program product for detecting an object depicted in a digital image includes a computer readable storage medium having embodied therewith computer readable program instructions, wherein the computer readable program instructions are configured, upon execution thereof, to cause a computer to: detect, using a hardware processor, a plurality of identifying features of the object, wherein the plurality of identifying features are located internally with respect to the object, and wherein detecting the plurality of identifying features comprises analyzing a plurality of feature vectors each corresponding to pixels within a patch of the digital image to determine whether the patch includes a sharp transition in intensity; project, using the hardware processor, a location of one or more regions of interest of the object based at least in part on the plurality of identifying features, wherein each region of interest depicts content; build and/or select, using the hardware processor, an extraction model configured to extract some or all of the content based at least in part on: the location of the one or more regions of interest, the plurality of identifying features, or both the location of the one or more regions of interest and the plurality of identifying features; and extract, using the hardware processor, the some or all of the content from the digital image using the extraction model.  
10. The computer program product as recited in claim 9, wherein the plurality of identifying features comprise boilerplate content.  
11. The computer program product as recited in claim 9, wherein at least a portion of one or more edges of the object is at least partially obscured in the digital image.  
12. The computer program product as recited in claim 9, wherein at least a portion of one or more edges of the object is missing from the digital image.  
13. The computer program product as recited in claim 9, wherein projecting the location of the one or more regions of interest of the object is based on a mapping of key points within some or all of the plurality of identifying features to key points of a reference KFX1P084APage 70 of 73image depicting an object belonging to a same class as the object depicted in the digital image.  
14. The computer program product as recited in claim 9, comprising: cropping the digital image based at least in part on a projected location of one or more edges of the object; and classifying the object depicted within the cropped digital image.  
15. A computer program product for detecting an object depicted in a digital image includes a computer readable storage medium having embodied therewith computer readable program instructions, wherein the computer readable program instructions are configured, upon execution thereof, to cause a computer to: generate a plurality of scaled images based on the digital image, each scaled image being characterized by a different resolution; match one or more of the scaled images to one of a plurality of reference images, each reference image depicting a known object type and being characterized by a known resolution; detect, using a hardware processor, a plurality of identifying features of the object, wherein the plurality of identifying features are located internally with respect to the object; project, using the hardware processor, a location of one or more regions of interest of the object based at least in part on the plurality of identifying features and/or the reference image to which the one or more scaled images were matched, wherein each region of interest depicts content; build and/or select, using the hardware processor, an extraction model configured to extract some or all of the content based at least in part on: the location of the one or more regions of interest, the plurality of identifying features, or both the location of the one or more regions of interest and the plurality of identifying features; and extract, using the hardware processor, the some or all of the content from the digital image using the extraction model.  
16. The computer program product as recited in claim 15, wherein the plurality of identifying features comprise boilerplate content.  
17. The computer program product as recited in claim 15, wherein at least a portion of one or more edges of the object is at least partially obscured in the digital image.  
18. The computer program product as recited in claim 15. wherein at least a portion of one or more edges of the object is missing from the digital image.  
19. The computer program product as recited in claim 15, wherein projecting the location of the one or more regions of interest of the object is based on a mapping of key points within some or all of the plurality of identifying features to key points of a reference image depicting an object belonging to a same class as the object depicted in the digital image.  
20. The computer program product as recited in claim 15, wherein the content extracted from the digital image is selected based on a downstream application in which the extracted content will be utilized.

1. A computer-implemented method of detecting an object depicted in a digital image, the method comprising: detecting, using a hardware processor, a plurality of identifying features of the object, wherein the plurality of identifying features are located internally with respect to the object; projecting, using the hardware processor, a location of one or more regions of interest of the object based at least in part on the plurality of identifying features, wherein each region of interest depicts content, and wherein at least some of the regions of interest comprise feature zones; building and/or selecting, using the hardware processor, an extraction model configured to extract some or all of the content based at least in part on: the location of the one or more regions of interest, the plurality of identifying features, or both the location of the one or more regions of interest and the plurality of identifying features; and extracting, using the hardware processor, the some or all of the content from the digital image using the extraction model; wherein detecting the plurality of identifying features comprises automatic discovery of the feature zones; and wherein automatic feature zone discovery comprises: matching a plurality of pixels in the digital image to a plurality of corresponding pixels in a plurality of reference images to form a set of matching pairs, each matching pair including one pixel from the digital image and one pixel from one of the plurality of reference images; and determining a subset of the matching pairs exhibiting a frequency within the set of matching pairs that is greater than a predetermined frequency threshold.
2. The computer-implemented method as recited in claim 1, wherein the plurality of identifying features comprise boilerplate content.
5. The computer-implemented method as recited in claim 1, wherein the content extracted from the digital image is selected based on a downstream application in which the extracted content will be utilized.
12. The computer-implemented method as recited in claim 1, wherein at least a portion of one or more edges of the object is at least partially obscured and/or missing in the digital image.
13. The computer-implemented method as recited in claim 1, wherein projecting the location of the one or more regions of interest of the object is based on a mapping of key points within some or all of the plurality of identifying features to key points of a reference image depicting an object belonging to a same class as the object depicted in the digital image.
15. The computer-implemented method as recited in claim 1, comprising: cropping the digital image based at least in part on a projected location of one or more edges of the object; and classifying the object depicted within the cropped digital image.
17. A computer-implemented method of detecting an object depicted in a digital image, the method comprising: detecting, using a hardware processor, a plurality of identifying features of the object, wherein the plurality of identifying features are located internally with respect to the object; projecting, using the hardware processor, a location of one or more regions of interest of the object based at least in part on the plurality of identifying features, wherein each region of interest depicts content; building and/or selecting, using the hardware processor, an extraction model configured to extract some or all of the content based at least in part on: the location of the one or more regions of interest, the plurality of identifying features, or both the location of the one or more regions of interest and the plurality of identifying features; and extracting, using the hardware processor, the some or all of the content from the digital image using the extraction model; and wherein detecting the plurality of identifying features comprises analyzing a plurality of feature vectors each corresponding to pixels within a patch of the digital image to determine whether the patch includes a sharp transition in intensity.
18. A computer-implemented method of detecting an object depicted in a digital image, the method comprising: detecting, using a hardware processor, a plurality of identifying features of the object, wherein the plurality of identifying features are located internally with respect to the object; projecting, using the hardware processor, a location of one or more regions of interest of the object based at least in part on the plurality of identifying features, wherein each region of interest depicts content; building and/or selecting, using the hardware processor, an extraction model configured to extract some or all of the content based at least in part on: the location of the one or more regions of interest, the plurality of identifying features, or both the location of the one or more regions of interest and the plurality of identifying features; extracting, using the hardware processor, the some or all of the content from the digital image using the extraction model; generating a plurality of scaled images based on the digital image, each scaled image being characterized by a different resolution; extracting one or more feature vectors from each scaled image; and matching one or more of the scaled images to one of a plurality of reference images, each reference image depicting a known object type and being characterized by a known resolution.



Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669